Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 August 2021 has been entered.
Response to Arguments
Regarding the 35 USC 103 rejection, Examiner has fully considered Applicant’s arguments and amendments. Applicant has provided remarks over the amendments in view of the Wang reference. Examiner has provided the Grasso reference to the cure the deficiencies of Wang. Accordingly, Applicant’s arguments in view of the claim amendments are moot. See the detailed rejection below.
Therefore, the present claims are rejected under 35 USC 103. 
Information Disclosure Statement
The information disclosure statement (IDS) filed on 07/06/2021 has been fully considered by the Examiner. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-15 and 21-34 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20180137487 A1) in view of Grasso et al. (US 20150317568 A1).

Regarding claim 11, Wang teaches a computer-implemented method for monitoring vehicle usage (Fig. 1a), comprising: 
receiving, by the computing device, an approval and an updated transportation plan from the server (paragraph [0081] teaches receiving a user input request that contains designated locations and times relative to the service where the location input may require establishing the field of acceptability i.e. updated transportation plan), wherein the relevant field of acceptability for the rideshare request may be accepted by the server (i.e. approval)); 
wherein the updated transportation plan comprises an updated departure time…, and an added pick-up location for picking up a second user …. (paragraph [0081] teaches receiving a user input request that contains designated locations and times relative to the service where the location input may require establishing the field of acceptability based on one or more adjusted rules, wherein the relevant field of acceptability for the rideshare request may be accepted by the server (i.e. approval), wherein paragraph [0036] teaches the server can in turn communicate with a driver to assign transportation service for picking up a rider (i.e. second user));
after receiving the approval, collecting, by the computing device through Global Positioning System (GPS), time-based GPS tracking data of the computing device (paragraph [0081] teaches once the relevant field of acceptability for the rideshare request has been established, then the system may establish the service request is underway, the system may track the location of the driver over time, wherein paragraph [0070] teaches a GPS receiver may be disposed within the driver module device in the vehicle operated by the driver and may communicate with the servers for geolocation tracking purposes; see also: [0042, 0044]); 
determining, by the computing device based on the time-based GPS tracking data, a spatial proximity between a current location of the computing device and the planned departure location, and a temporal proximity between a current time and the updated departure time (paragraphs [0047-0049] teach ranges of acceptability relative to the driver for the pickup of the rider based on a predetermined timeframe and a predetermined distance and/or location of the vehicle’s geolocation to the rider; see also: [0078-0081]); 
enabling, by the computing device, an input option on an interface of the computing device when the spatial proximity and the temporal proximity are within respective thresholds (paragraph [0081] teaches once the relevant field of acceptability for the rideshare request has been established, then the system may establish the service request is underway, the system may track the location of the driver ;
receiving, by the computing device, a triggering request through the input option when the input option is enabled (paragraph [0081] teaches once the relevant field of acceptability for the rideshare request has been established, then the system may establish the service request is underway, the system may track the location of the driver over time, wherein paragraph [0081] teaches requesting information for the status update of the vehicle to the service provider, such as in paragraph [0072] the system may depend on the driver to collect information to confirm or verify the service request);
transmitting, by the computing device, the time- based GPS tracking data of the computing device to the server for determining whether the vehicle has started and ended a trip in compliance with the updated transportation plan based on a comparison of the time-based GPS tracking data with locations in the updated transportation plan (paragraphs [0081-0082] teach the billing data may be transmitted upon the occurrence of an event, such as the vehicle stopping for a certain period of time at the designated location, or upon information request of the status of the vehicle, wherein paragraph [0091] teaches identifying verification factors in situations wherein the driver or passenger does not participate as expected, such in in the case where the driver may arrive at the specified rideshare request geolocation and stay for a certain predetermined time, which are based on the field of acceptability; see also: [0042-0044]). 
	Although Wang teaches receiving an updated transportation plan (see above), Wang does not explicitly teach transmitting, by a computing device, an initial transportation plan of a vehicle of a first user to a server for approval, wherein the initial transportation plan comprises a planned departure time, and a planned departure location; wherein the updated transportation plan comprises an updated departure time that is different from the planned departure time, and an added pick-up location for picking up a second user that is different from the planned departure location; wherein the trigger request is transmitted prior to commencement of the vehicle to the added pick-up location.
	From the same or similar field of endeavor, Grasso teaches transmitting, by a computing device, an initial transportation plan of a vehicle of a first user to a server for approval (paragraph [0009] teaches a proposed trip by the driver is provided to the display with trip information including approximate start time, approximate start location, and an end location, which is transmitted to the server), 
wherein the initial transportation plan comprises a planned departure time (paragraph [0009] teaches a proposed trip by the driver is provided to the display with trip information including approximate start time, approximate start location, and an end location, which is transmitted to the server), 
and a planned departure location (paragraph [0009] teaches a proposed trip by the driver is provided to the display with trip information including approximate start time, approximate start location, and an end location, which is transmitted to the server, such as in paragraphs [0030-0032] teach employees commuting from their homes, which is a planned departure location),
wherein the updated transportation plan comprises an updated departure time that is different from the planned departure time (paragraphs [0009-0010] teach the driver and riders can negotiate via the server in order to identify a finalized start time and location that is “different” from the approximate start time and location (i.e. updated departure time)), 
and an added pick-up location for picking up a second user that is different from the planned departure location (paragraphs [0009-0010] teach the driver and riders can negotiate via the server in order to identify a finalized start time and location that is “different” from the approximate start time and location, wherein paragraph [0031] teaches there may be flexible rides and last-minute rides that contain a meeting location and time that is specified at a later stage; Examiner’s Note: The planned departure location is the start location of the driver (specified in the original plan, their home location) and the added pick-up location is the meeting location for the driver and the rider.); 
wherein the trigger request is transmitted prior to commencement of the vehicle to the added pick-up location (paragraph [0054] teaches that when the user connects to the system, the ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to incorporate the teachings of Grasso to include transmitting, by a computing device, an initial transportation plan of a vehicle of a first user to a server for approval, wherein the initial transportation plan comprises a planned departure time, and a planned departure location; wherein the updated transportation plan comprises an updated departure time that is different from the planned departure time, and an added pick-up location for picking up a second user that is different from the planned departure location; wherein the trigger request is transmitted prior to commencement of the vehicle to the added pick-up location. One would have been motivated to do so in order to improve existing carpooling systems by providing by advanced booking of rides and last minute bookings of rides that are already active (Grasso, [0005]). By incorporating Grasso into Wang, one would have been able to provide flexible transportation with respect to time and location including facilitating recurrent carpool journeys in a work context by permitting colleagues to share rides to their workplace (Grasso, [0022, 0027]). 
Regarding claims 25 and 33, the claims recite limitations already addressed by the combination of Wang in view of Grasso above. Regarding claim 25, Wang teaches one or more non-transitory computer-readable storage media storing instructions executable by one or more processors (paragraph [0065] teaches a computer readable storage medium are executed by a computer), wherein execution of the instructions by the one or more processors causes the one or more processors to perform operations comprising (paragraph [0065] teaches a computer readable storage medium containing computer-executable instructions are executed by a computer). Regarding claim 33, Wang teaches a system comprising one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors and configured with instructions executable by the one or more processors 

Regarding claim 12, the combination of Wang and Grasso teach all the limitations of claim 11 above.
Wang further teaches wherein: the vehicle is a private property of the first user (paragraph [0037] teaches the driver may submit information to the system including type of vehicle and insurance information); 
the first user is affiliated with an entity (paragraphs [0038-0039] teach a driver contacts a service provider or vendor for a service contract or work agreement); 
and the first user is in the vehicle during at least a one segment of the planned trip (paragraph [0039] teaches the driver may operate the vehicle, wherein paragraph [0040] teaches the drivers provide the car services).

Regarding claim 13, the combination of Wang and Grasso teach all the limitations of claim 11 above.
	However, Wang does not explicitly teach after receiving a determination that the vehicle has started the trip in compliance with the updated transportation plan and a determination that the vehicle has ended the trip in compliance with the updated transportation plan, obtaining, by the computing device, a reward according to the updated transportation plan.
	From the same or similar field of endeavor, Grasso further teaches after receiving a determination that the vehicle has started the trip in compliance with the updated transportation plan and a determination that the vehicle has ended the trip in compliance with the updated transportation plan, obtaining, by the computing device, a reward according to the updated transportation plan (paragraphs [0058-0059] teach providing incentives to drivers and other participants .
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang and Grasso to incorporate the further teachings of Grasso to include after receiving a determination that the vehicle has started the trip in compliance with the updated transportation plan and a determination that the vehicle has ended the trip in compliance with the updated transportation plan, obtaining, by the computing device, a reward according to the updated transportation plan. One would have been motivated to do so in order to provide incentives rewarding car sharing among employees in order to allow the employer to track the success of the carpooling effort and track their progress towards their sustainability goals (Grasso, [0060]). By incorporating the incentive of Grasso into the ridesharing system of Wang, one would have been able to motivate the drivers to participate in a company-based rewarding scheme for car sharing, leading to the system being able to adapt the proposed incentives such that drivers become inclined to adapt to the observed carpooling needs (Grasso, [0058-0059]).

Regarding claim 14, the combination of Wang and Grasso teach all the limitations of claim 12 above.
However, Wang does not explicitly teach prior to transmitting the time-based GPS tracking data of the computing device to the server, the method further comprising: determining at least one different user to share the vehicle for at least a portion of the trip, wherein the at least one different user is affiliated with the entity; and causing the at least one different user to receive an invitation to share the vehicle for at least the portion of the trip according to the updated transportation plan. 
From the same or similar field of endeavor, Grasso further teaches prior to transmitting the time-based GPS tracking data of the computing device to the server, the method further comprising: determining at least one different user to share the vehicle for at least a portion of the trip (paragraph [0030] teaches the driver can provide a ride to a number of passengers, including in paragraphs [0038-0040] teach the driver leaves from their home location to pick up each passenger at a defined meeting point, and wherein paragraph [0033] teaches the ride is agreed upon in advance; see also: [0045-0047]), 
wherein the at least one different user is affiliated with the entity (paragraph [0027-0028] teach the carpooling is facilitated for a work context in order to permit colleagues to share rides from their homes to their workplace (i.e. entity)); 
and causing the at least one different user to receive an invitation to share the vehicle for at least the portion of the trip according to the updated transportation plan (paragraphs [0032-0035] teach the flexible rides include recurrent riders who ride on a fixed schedule, as well as individuals who agree in advance, or even last minute riders who agree before the ride begins, and wherein paragraph [0030] teach the passengers can receive the ride information and negotiate accordingly; see also: [0038-0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang and Grasso to incorporate the further teachings of Grasso to include prior to transmitting the time-based GPS tracking data of the computing device to the server, the method further comprising: determining at least one different user to share the vehicle for at least a portion of the trip, wherein the at least one different user is affiliated with the entity; and causing the at least one different user to receive an invitation to share the vehicle for at least the portion of the trip according to the updated transportation plan. One would have been motivated to do so in order to alert passengers in real time about booked rides or rides that match their usual needs, which can be useful in organizations with flexible working hours where people cannot commit their schedules too far in advance (Grasso, [0029]). By incorporating Grasso into Wang, one would have been able to provide flexible transportation with respect to time and location including facilitating recurrent carpool journeys in a work context by permitting colleagues to share rides to their workplace (Grasso, [0022, 0027]).

Regarding claim 15, the combination of Wang and Grasso teach all the limitations of claim 11 above.
Wang further teaches wherein: transmitting the time-based GPS tracking data of the computing device comprises: obtaining at least one of a first current time or a first current location of the computing device (paragraph [0044] teaches the vehicle contains a GPS receiver that communicates with the one or more servers for geolocation tracking processing, which is used to determine an “actual” geolocation and time at the start of the rideshare service); 
transmitting at least one of the first current time or the first current location of the computing device to the server for determining if the vehicle has started the trip in compliance with the updated transportation plan (paragraph [0044] teaches the vehicle contains a GPS receiver that communicates with the one or more servers for geolocation tracking processing, which is used to determine an “actual” geolocation and time at the start of the rideshare service); 
receiving from the server a determination of whether the vehicle has started the trip in compliance with the updated transportation plan (paragraph [0044] teaches the vehicle contains a GPS receiver that communicates with the one or more servers for geolocation tracking processing, wherein the system can compare the “designated” geolocation and time to the actual geolocation and time for the start of the rideshare request, wherein the driver may be then paid based on the confirmed trip);
obtaining a second current location of the computing device (paragraph [0044] teaches the vehicle contains a GPS receiver that communicates with the one or more servers for geolocation tracking processing, which is used to determine an “actual” geolocation and time at the end of the rideshare service); 
transmitting the second current location of the computing device to the server for determining if the vehicle has ended the trip in compliance with the updated transportation plan (paragraph [0044] teaches the vehicle contains a GPS receiver that communicates with the one or more ; 
and receiving from the server a determination of whether the vehicle has ended the trip in compliance with the updated transportation plan (paragraph [0044] teaches the vehicle contains a GPS receiver that communicates with the one or more servers for geolocation tracking processing, wherein the system can compare the “designated” geolocation and time to the actual geolocation and time for the end of the rideshare request, wherein the driver may be then paid based on the confirmed trip).

Regarding claim 21, the combination of Wang and Grasso teach all the limitations of claim 11 above.
Wang further teaches wherein the triggering request indicates an onset of the trip (paragraph [0081] teaches once the relevant field of acceptability for the rideshare request has been established, wherein paragraph [0081] teaches requesting information for the status update of the vehicle to the service provider, such as in paragraph [0072] the system may depend on the driver to collect information to confirm or verify the service request; see also: [0102]).

Regarding claim 22, the combination of Wang and Grasso teach all the limitations of claim 11 above.
Wang further teaches further comprising: in response to the spatial proximity or the temporal proximity exceeding the respective thresholds, rendering a notification indicating that the trip has not started (paragraph [0091] teaches verifying the ride has begun or not if certain verification factors are met, such as the driver being in the field of acceptability for staying at the location for a certain period of time, wherein paragraph [0102] teaches if the driver is not in the field of acceptability, then the driver may be prompted (i.e. notification) to submit billing data for an adjustment).

Regarding claim 23, the combination of Wang and Grasso teach all the limitations of claim 11 above.
However, Wang does not explicitly teach wherein the initial transportation plan comprises an initial route, and the updated transportation plan comprises one or more stops added to the initial route.  
From the same or similar field of endeavor, Grasso further teaches wherein the initial transportation plan comprises an initial route (paragraphs [0038-0039] teach a meeting point/departure location and time are published including the driver’s home location as the departure location for home to work trips), 
and the updated transportation plan comprises one or more stops added to the initial route (paragraph [0031] teaches the initial rides are proposed and agreed upon with approximate space and time, and then for each individual trip, the exact time and meeting location (i.e. one or more stops) are specified, and wherein paragraphs [0046-0047] teach the riders can be picked up from home to go to work in the morning).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang and Grasso to incorporate the further teachings of Grasso to include wherein the initial transportation plan comprises an initial route, and the updated transportation plan comprises one or more stops added to the initial route. One would have been motivated to do so in order to alert passengers in real time about booked rides or rides that match their usual needs, which can be useful in organizations with flexible working hours where people cannot commit their schedules too far in advance (Grasso, [0029]). By incorporating Grasso into Wang, one would have been able to provide flexible transportation with respect to time and location including facilitating recurrent carpool journeys in a work context by permitting colleagues to share rides to their workplace (Grasso, [0022, 0027]).

Regarding claim 24, the combination of Wang and Grasso teach all the limitations of claim 11 above.
	Wang further teaches wherein the updated transportation plan further comprises an updated departure location (paragraph [0081] teaches receiving a user input request that contains designated locations and times relative to the service where the location input may require establishing the field of acceptability based on one or more adjusted rules, wherein paragraph [0036] teaches the server can in turn communicate with a driver to assign transportation service for picking up a rider (i.e. second user); Examiner’s Note: The updated departure location is the field of acceptability regarding the scale of the pick-up area for the passenger; see also: [0042]), 
and the determining the spatial proximity and the temporal proximity based on the time-based GPS tracking data comprises: determining the spatial proximity between the current location of the computing device and the updated departure location (paragraphs [0047-0049] teach ranges of acceptability relative to the driver for the pickup of the rider based a predetermined distance and/or location of the vehicle’s geolocation to the rider; see also: [0078-0081]), 
and the temporal proximity between a current time and the updated departure time  (paragraphs [0047-0049] teach ranges of acceptability relative to the driver for the pickup of the rider based on a predetermined timeframe; see also: [0078-0081]).

Regarding claim 26, the combination of Wang and Grasso teach all the limitations of claim 25 above.
	However, Wang does not explicitly teach wherein the initial transportation plan comprises a planned route, and the updated transportation plan comprises one or more stops added to the planned route.  
From the same or similar field of endeavor, Grasso further teaches wherein the initial transportation plan comprises a planned route (paragraphs [0038-0039] teach a meeting , 
and the updated transportation plan comprises one or more stops added to the planned route (paragraph [0031] teaches the initial rides are proposed and agreed upon with approximate space and time, and then for each individual trip, the exact time and meeting location (i.e. one or more stops) are specified, and wherein paragraphs [0046-0047] teach the riders can be picked up from home to go to work in the morning).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang and Grasso to incorporate the further teachings of Grasso to include wherein the initial transportation plan comprises a planned route, and the updated transportation plan comprises one or more stops added to the planned route. One would have been motivated to do so in order to alert passengers in real time about booked rides or rides that match their usual needs, which can be useful in organizations with flexible working hours where people cannot commit their schedules too far in advance (Grasso, [0029]). By incorporating Grasso into Wang, one would have been able to provide flexible transportation with respect to time and location including facilitating recurrent carpool journeys in a work context by permitting colleagues to share rides to their workplace (Grasso, [0022, 0027]).

Regarding claim 27, the combination of Wang and Grasso teach all the limitations of claim 25 above.
However, Wang does not explicitly teach prior to transmitting the time-based GPS tracking data of the vehicle to the server, the operations further comprising: determining at least one different user to share the vehicle for at least a portion of the trip; and causing the at least one different user to receive an invitation to share the vehicle for at least the portion of the trip according to the updated transportation plan.  
prior to transmitting the time-based GPS tracking data of the vehicle to the server, the operations further comprising: 
determining at least one different user to share the vehicle for at least a portion of the trip (paragraph [0030] teaches the driver can provide a ride to a number of passengers, including in paragraphs [0038-0040] teach the driver leaves from their home location to pick up each passenger at a defined meeting point, and wherein paragraph [0033] teaches the ride is agreed upon in advance; see also: [0045-0047]),
and causing the at least one different user to receive an invitation to share the vehicle for at least the portion of the trip according to the updated transportation plan (paragraphs [0032-0035] teach the flexible rides include recurrent riders who ride on a fixed schedule, as well as individuals who agree in advance, or even last minute riders who agree before the ride begins, and wherein paragraph [0030] teach the passengers can receive the ride information and negotiate accordingly; see also: [0038-0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang and Grasso to incorporate the further teachings of Grasso to include prior to transmitting the time-based GPS tracking data of the vehicle to the server, the operations further comprising: determining at least one different user to share the vehicle for at least a portion of the trip; and causing the at least one different user to receive an invitation to share the vehicle for at least the portion of the trip according to the updated transportation plan. One would have been motivated to do so in order to alert passengers in real time about booked rides or rides that match their usual needs, which can be useful in organizations with flexible working hours where people cannot commit their schedules too far in advance (Grasso, [0029]). By incorporating Grasso into Wang, one would have been able to provide flexible transportation with respect to time and location including facilitating recurrent carpool journeys in a work context by permitting colleagues to share rides to their workplace (Grasso, [0022, 0027]).

Regarding claim 28, the combination of Wang and Grasso teach all the limitations of claim 25 above.
Wang further teaches wherein: transmitting the time-based GPS tracking data of the vehicle to the server comprises: obtaining at least one of a first current time or a first current location of the vehicle (paragraph [0044] teaches the vehicle contains a GPS receiver that communicates with the one or more servers for geolocation tracking processing, which is used to determine an “actual” geolocation and time at the start of the rideshare service); 
transmitting at least one of the first current time or the first current location of the vehicle to the server for determining if the vehicle has started the trip in compliance with the updated transportation plan (paragraph [0044] teaches the vehicle contains a GPS receiver that communicates with the one or more servers for geolocation tracking processing, which is used to determine an “actual” geolocation and time at the start of the rideshare service); 
receiving from the server a determination of whether the vehicle has started the trip in compliance with the updated transportation plan (paragraph [0044] teaches the vehicle contains a GPS receiver that communicates with the one or more servers for geolocation tracking processing, wherein the system can compare the “designated” geolocation and time to the actual geolocation and time for the start of the rideshare request, wherein the driver may be then paid based on the confirmed trip); 
obtaining a second current location of the vehicle (paragraph [0044] teaches the vehicle contains a GPS receiver that communicates with the one or more servers for geolocation tracking processing, which is used to determine an “actual” geolocation and time at the end of the rideshare service), 
transmitting the second current location of the vehicle to the server for determining if the vehicle has ended the trip in compliance with the updated transportation plan (paragraph [0044] teaches the vehicle contains a GPS receiver that communicates with the one or more servers for geolocation tracking processing, which is used to determine an “actual” geolocation and time at the end of the rideshare service); 
and6Application No.: 16/743,071 Attorney Docket No.: 55KS-322354Client Ref. No.: D18F00053WO-USreceiving from the server a determination of whether the vehicle has ended the trip in compliance with the updated transportation plan (paragraph [0044] teaches the vehicle contains a GPS receiver that communicates with the one or more servers for geolocation tracking processing, wherein the system can compare the “designated” geolocation and time to the actual geolocation and time for the end of the rideshare request, wherein the driver may be then paid based on the confirmed trip).  

Regarding claim 29, the combination of Wang and Grasso teach all the limitations of claim 25 above.
Wang further teaches wherein the triggering request indicates an onset of the trip (paragraph [0081] teaches once the relevant field of acceptability for the rideshare request has been established, wherein paragraph [0081] teaches requesting information for the status update of the vehicle to the service provider, such as in paragraph [0072] the system may depend on the driver to collect information to confirm or verify the service request; see also: [0102]).

Regarding claim 30, the combination of Wang and Grasso teach all the limitations of claim 25 above.
Wang further teaches wherein the operations further comprise: in response to the spatial proximity or the temporal proximity exceeding the respective thresholds, rendering a notification indicating that the trip has not started (paragraph [0091] teaches verifying the ride has begun or not if certain verification factors are met, such as the driver being in the field of acceptability for staying at the location for a certain period of time, wherein paragraph [0102] teaches if the driver is not in the field of acceptability, then the driver may be prompted (i.e. notification) to submit billing data for an adjustment).  

Regarding claim 31, the combination of Wang and Grasso teach all the limitations of claim 25 above.
wherein the updated transportation plan comprises a planned destination, the time-based GPS tracking data comprises a second current location of the vehicle, and the operations further comprise: determining the vehicle has ended the transportation based on comparing the planned destination with the second current location (paragraph [0044] teaches the vehicle contains a GPS receiver that communicates with the one or more servers for geolocation tracking processing, wherein the system can compare the “designated” geolocation (i.e. planned destination) and time to the actual geolocation (i.e. second current location) and time for the end of the rideshare request, wherein the driver may be then paid based on the confirmed trip).  

Regarding claim 32, the combination of Wang and Grasso teach all the limitations of claim 25 above.
Wang further teaches wherein the updated transportation plan further comprises an updated departure location (paragraph [0081] teaches receiving a user input request that contains designated locations and times relative to the service where the location input may require establishing the field of acceptability based on one or more adjusted rules, wherein paragraph [0036] teaches the server can in turn communicate with a driver to assign transportation service for picking up a rider (i.e. second user); Examiner’s Note: The updated departure location is the field of acceptability regarding the scale of the pick-up area for the passenger; see also: [0042]), 
and the determining the spatial proximity and the temporal proximity based on the time- based GPS tracking data comprises: determining the spatial proximity between the current location of the computing device and the updated departure location (paragraphs [0047-0049] teach ranges of acceptability relative to the driver for the pickup of the rider based a predetermined distance and/or location of the vehicle’s geolocation to the rider; see also: [0078-0081]), 
and the temporal proximity between the current time and the updated departure time  (paragraphs [0047-0049] teach ranges of acceptability relative to the driver for the pickup of the rider based on a predetermined timeframe; see also: [0078-0081]).

Regarding claim 34, the combination of Wang and Grasso teach all the limitations of claim 33 above.
	Wang further teaches wherein: transmitting the time-based GPS tracking data of the vehicle to the server comprises: obtaining at least one of a first current time or a first current location of the vehicle (paragraph [0044] teaches the vehicle contains a GPS receiver that communicates with the one or more servers for geolocation tracking processing, which is used to determine an “actual” geolocation and time at the start of the rideshare service); 
transmitting at least one of the first current time or the first current location of the vehicle to the server for determining if the vehicle has started the trip in compliance with the updated transportation plan (paragraph [0044] teaches the vehicle contains a GPS receiver that communicates with the one or more servers for geolocation tracking processing, which is used to determine an “actual” geolocation and time at the start of the rideshare service); 
receiving from the server a determination of whether the vehicle has started the trip in compliance with the updated transportation plan (paragraph [0044] teaches the vehicle contains a GPS receiver that communicates with the one or more servers for geolocation tracking processing, wherein the system can compare the “designated” geolocation and time to the actual geolocation and time for the start of the rideshare request, wherein the driver may be then paid based on the confirmed trip); 
obtaining a second current location of the vehicle (paragraph [0044] teaches the vehicle contains a GPS receiver that communicates with the one or more servers for geolocation tracking processing, which is used to determine an “actual” geolocation and time at the end of the rideshare service),8Application No.: 16/743,071Attorney Docket No.: 55KS-322354 
Client Ref. No.: D18F00053WO-UStransmitting the second current location of the vehicle to the server for determining if the vehicle has ended the trip in compliance with the updated transportation plan (paragraph [0044] teaches the vehicle contains a GPS receiver that communicates with the one or more servers for ; 
and receiving from the server a determination of whether the vehicle has ended the trip in compliance with the updated transportation plan (paragraph [0044] teaches the vehicle contains a GPS receiver that communicates with the one or more servers for geolocation tracking processing, wherein the system can compare the “designated” geolocation and time to the actual geolocation and time for the end of the rideshare request, wherein the driver may be then paid based on the confirmed trip).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pedersen (US 20150348221 A1) discloses updating the service record with the location of the driver’s mobile device starting from a time where the driver accepts the invitation for the transport service until a time where the service is complete
Shroff (US 20170337511 A1) discloses once the vehicle is within a specified distance and time of delivering the item to the user, the user is given access to data showing the vehicle’s estimated location on the map
Rakah (US 20180211541 A1) discloses in at teaches the server may calculate an estimated pickup time based on the current location of the vehicle and the starting point of the request
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145.  The examiner can normally be reached on M-Th 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.G.B./Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683